This cause having heretofore been submitted to the Court upon the transcript of the record of the Decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said Decree.
In this case the Chancellor held that the conduct of the appellant operated as an estoppel to his right to the relief which was sought by him in this suit. The appellant has not made it to clearly appear that the application by the Chancellor of the law of estoppel to the facts disclosed by the record was erroneous. It is, therefore, considered, ordered and adjudged by the Court that the said Decree of the Circuit Court be, and the same is hereby affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.